IN THE UNITED STATES COURT OF APPEALS
                 FOR THE FIFTH CIRCUIT United States Court of Appeals
                                                Fifth Circuit

                                                                   FILED
                                                                  June 28, 2012

                                 No. 11-11085                     Lyle W. Cayce
                               Summary Calendar                        Clerk


UWE R. TAYLOR,

             Plaintiff - Appellant

v.

MICHAEL J. ASTRUE, COMMISSIONER OF SOCIAL SECURITY,

             Defendant - Appellee



                 Appeal from the United States District Court
                      for the Northern District of Texas


Before DENNIS, CLEMENT, and OWEN, Circuit Judges.
PER CURIAM:
      Plaintiff Uwe Taylor appeals the determination of the Commissioner of
Social Security, denying him disability benefits. We AFFIRM.
                        FACTS AND PROCEEDINGS
      Taylor alleges that he has a variety of problems that qualify as a disability
under 42 U.S.C. § 405 (g). These include: chronic pain in his feet, legs, and back,
tarsal tunnel syndrom, nerve entrapment, and plantar fasciitis. His application
for disability benefits was initially denied and plaintiff requested a hearing
before an ALJ, which was held in April, 2009 at which time the plaintiff was 49
years old. The ALJ determined that the plaintiff was not disabled and not
                                  No. 11-11085

entitled to benefits after the judge concluded that Taylor’s impairments did not
meet the severity requirements of the social security regulations. A vocational
expert also testified before the ALJ that Taylor was capable of working at
various sedentary jobs although he could not return to his prior line of work.
Taylor appealed to the district court, which referred the matter to a magistrate
judge, before ultimately adopting the opinion of the magistrate judge affirming
the ruling of the ALJ. Taylor appeals.
                          STANDARD OF REVIEW
      Our standard of review of social security disability claims is exceedingly
deferential and limited to two inquiries: whether substantial evidence supports
the ALJ’s decision, and whether the ALJ applied the proper legal standards
when evaluating the evidence. See Greenspan v. Shalala, 38 F.3d 232, 236 (5th
Cir. 1994). Substantial evidence is enough that a reasonable mind would support
the conclusion. Id. The evidence “must be more than a scintilla, but it need not
be a preponderance.” Leggett v. Chater, 67 F.3d 558, 564 (5th Cir. 1995) (internal
quotation marks omitted). Any findings of fact by the Commissioner which are
supported by substantial evidence are conclusive. Richardson v. Perales, 402
U.S. 389, 390 (1971).
                                 DISCUSSION
      The crux of the plaintiff’s argument is that the ALJ substituted his opinion
for that of the medical personnel who have treated Taylor since the onset of his
pain. Taylor argues that the ALJ’s conclusion runs contrary to those medical
opinions and is not supported by substantial evidence. We disagree with this
assertion. The record indicates that the ALJ used the medical information
provided by Taylor to determine the plaintiff’s residual functional capacity for
work. Under the regulations and our case law, the determination of residual
functional capacity is the sole responsibility of the ALJ. See Ripley v. Chater, 67
F.3d 552, 557 (5th Cir. 1995).        What Taylor characterizes as the ALJ

                                         2
                                  No. 11-11085

substituting his opinion is actually the ALJ properly interpreting the medical
evidence to determine his capacity for work.
      We also disagree with Taylor’s assertion that the ALJ’s conclusion is not
supported by substantial evidence. As the magistrate judge explained in
extensive detail, Taylor’s medical records fail to corroborate his complaints. The
records include an MRI that was “normal,” an EEG test finding that was
“normal,” neurophysiological studies that were “unremarkable,” and an MRI of
the plaintiff’s brain that was “essentially normal.” Even one of Taylor’s own
doctors remarked that “[i]t appears that the patient does not have any
anatomical reason [for] his pain.” A different doctor testified similarly at the ALJ
hearing. There was substantial evidence for the ALJ’s determination.
      Finally, plaintiff asserts that the ALJ did not use the proper legal
standard for determining his disability eligibility. We disagree. Although the
ALJ did not identify the specific applicable legal standard, we agree with the
magistrate judge that the ALJ nevertheless applied the proper standard. While
it is true that the ALJ never cited to Stone v. Heckler, 752 F.2d 1099, 1101 (5th
Cir. 1985), which provides the appropriate legal standard for determining the
severity of the disability, procedural perfection is not required unless it affects
the substantial rights of a party. See Mays v. Bowen, 837 F.2d 1362, 1364 (5th
Cir. 1988). Here, substantial evidence supports the finding of the non-severity
of Taylor’s mental problems. A comprehensive medical exam revealed no
evidence of Taylor’s alleged mental health issues or any reason why mental
problems would prevent him from engaging in gainful activity. In addition, the
medical records showed that Taylor did not take any medications for his mental
health complaints. He also failed to seek mental health care even after he was
twice referred for mental health treatment at his request. The claimant must
show that he is so functionally impaired by his mental impairment that he is
precluded from engaging in substantial gainful activity. See Hames v. Heckler,

                                         3
                                 No. 11-11085

707 F.2d 162, 165 (5th Cir. 1983). He fails to do so, and any error by the ALJ in
not following the procedures set out in Stone is harmless. As such, remand is not
required since there is no evidence in the record that Taylor’s mental health
claims are severe enough to prevent him from holding substantial gainful
employment.
      We reject Taylor’s various other claims for essentially the same reasons as
the court below.
                                CONCLUSION
      We AFFIRM the district court’s decision upholding the ruling of the ALJ
and reject Taylor’s claims.




                                       4